Citation Nr: 1120566	
Decision Date: 05/26/11    Archive Date: 06/06/11

DOCKET NO.  09-27 847	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for bilateral hearing loss.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

T. Blake, Associate Counsel



INTRODUCTION

The Veteran served on active duty from April 1957 to August 1957.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision of the Waco, Texas, Department of Veterans Affairs (VA) Regional Office (RO), which determined that new and material evidence had not been submitted to reopen the claims of entitlement to service connection for bilateral hearing loss and tinnitus.

The issues of entitlement to service connection for bilateral hearing loss and tinnitus are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition of the Veteran's appeal has been obtained.

2.  The issues of entitlement to service connection for bilateral hearing loss and tinnitus were denied in a September 2006 rating decision.

3.  The evidence received since the September 2006 rating decision is new and material evidence.  


CONCLUSIONS OF LAW

1.  The September 2006 rating decision that denied the issues of entitlement to service connection for bilateral hearing loss and tinnitus is final.  38 U.S.C.A. § 7105(c) (West Supp. 2010); 38 C.F.R. §§ 20.302, 20.1103 (2010).

2.  New and material evidence has been submitted since the September 2006 rating decision and the claims of entitlement to service connection for bilateral hearing loss and tinnitus are reopened.  38 U.S.C.A. §§ 5108, 7104(b) (West Supp. 2010); 38 C.F.R. § 3.156(a) (2010). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes obligations on VA in terms of its duty to notify and assist claimants.  When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and the representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West Supp. 2010); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the United States Court of Appeals for Veterans Claims held that VA must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.

Given the favorable decision to reopen the claims for entitlement to service connection for bilateral hearing loss and tinnitus, as discussed below, the Board finds that any issue with regard to the timing or content of the VCAA notice provided to the Veteran is moot or represents harmless error.  

II.  Decision

The Veteran seeks to reopen his service connection claims for bilateral hearing loss and tinnitus.  In a September 2006 rating decision, the Veteran was denied service connection for these claims as there was no evidence showing a link to service.  This decision was not appealed and thus subsequently became final.  38 U.S.C.A. § 7105 (West Supp. 2010); 38 C.F.R. §§ 20.302, 20.1103 (2010). 

Under applicable criteria, a claim that is the subject of a prior final denial may be reopened if new and material evidence is received with respect to that claim.  If the claim is thus reopened, it will be reviewed on a de novo basis, with consideration given to all the evidence of record.  38 U.S.C.A. §§ 5108, 7105 (West Supp. 2010); Evans v. Brown, 9 Vet. App. 273 (1996); Manio v. Derwinski, 1 Vet. App. 140 (1991).  New evidence is defined as existing evidence not previously submitted to VA, and material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2010).

The evidence that is considered to determine whether new and material evidence has been received is the evidence submitted since the last final disallowance of the appellant's claim on any basis.  Evans, 9 Vet. App. at 273.  This evidence is presumed credible for the purposes of reopening the appellant's claim, unless it is inherently false or untrue, or if it is in the nature of a statement or other assertion, it is beyond the competence of the person making the assertion.  Duran v. Brown, 7 Vet. App. 216 (1995); Justus v. Principi, 3 Vet. App. 510 (1992); see also Robinette v. Brown, 8 Vet. App. 69 (1995).

The evidence received since the September 2006 rating decision includes VA outpatient treatment records from January 2006 to September 2008, private treatment records from December 1995 to June 2004, a November 2009 VA examination report, and an April 2010 VA examination report addendum.  

Reviewing the evidence in its entirety, the Board concludes there is sufficient evidentiary basis to reopen the Veteran's service connection claims for bilateral hearing loss and tinnitus.  This evidence was not previously submitted at the time of the September 2006 rating decision and relates to an unestablished fact necessary to substantiate the claims on appeal.  Thus, the Board finds the newly submitted evidence to be both new and material and the Veteran's service connection claims for bilateral hearing loss and tinnitus are reopened.  38 U.S.C.A. § 5108 (West Supp. 2010); 38 C.F.R. § 3.156 (2010).  The adjudication of the underlying claims on the merits is being deferred, pending completion of the development requested below.


ORDER

New and material evidence having been received, the claim of entitlement to service connection for bilateral hearing loss is reopened; and to that extent only, the appeal is granted.

New and material evidence having been received, the claim of entitlement to service connection for tinnitus is reopened; and to that extent only, the appeal is granted.


REMAND

The record as it stands is currently inadequate for the purpose of rendering a fully informed decision as to the claims of entitlement to service connection for bilateral hearing loss and tinnitus.  Where the record before the Board is inadequate to render a fully informed decision, a remand to the RO is required in order for VA to fulfill its statutory duty to assist the Veteran to develop the facts pertinent to the claim.  Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).

The Veteran asserts that service connection is warranted for his bilateral hearing loss and tinnitus as they are causally related to noise exposure from grenade training during his military service.  

The Veteran underwent a VA audiological examination on November 3, 2009.  The examiner noted moderate to severe mixed hearing loss in the right and left ears, as well as the Veteran's denial of ever experiencing tinnitus.  The examiner referred to a November 4, 2009 ear, nose, and throat (ENT) Compensation and Pension (C & P) report regarding, in pertinent part, tinnitus, medical issues, and historical data concerning past noise exposure.  However, there is no report of an ENT examination dated in November 2009 in the claims file.  Then in an April 2010 addendum, the examiner noted that the claims file was available for review and that "after review of service medical records, personal interview, and audiometric testing, an opinion regarding service connection for hearing loss would be based on speculation due to the lack of entrance or exit exams."  That addendum report includes a notation that it would appear that the Veteran failed to keep his scheduled ENT C & P appointment.  There is no indication that the VA examiner examined the Veteran at that time or elicited military or postservice noise exposure history.

Because VA undertook to provide an examination and medical opinion for the claims on appeal, the Board must ensure that the examination report and opinions are adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Stefl v. Nicholson, 21 Vet. App. 120 (2007) (noting that a medical opinion must describe the disability in sufficient detail so the Board can make a fully informed evaluation of the disability).  In this case, the November 2009 examination report and the April 2010 addendum are inadequate as there is no indication that either VA examiner elicited a full military or postservice noise exposure history from the Veteran and no such history is included in either report currently in the record.  Therefore, in light of the Veteran's assertions that his bilateral hearing loss and tinnitus are a result of noise exposure during his military service, an additional VA examination is necessary.  

Therefore, in order to give the Veteran every consideration with respect to the present appeal and to ensure due process, this matter is REMANDED for the following actions:  
	
1.  Schedule the Veteran for the appropriate ENT VA examination to determine whether there is a causal nexus between his active military service and his bilateral hearing loss and tinnitus.  The claims file must be made available to the examiner for review, and the examination report should reflect that such review has been accomplished.  All appropriate testing should be conducted and a full history of military and post service noise exposure should be elicited form the Veteran.  The appropriate examiner must provide an opinion as to whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) the Veteran's bilateral hearing loss and tinnitus had their origins in service or are in any way related to the Veteran's active service.  A rationale for any opinion reached must be provided.  If the VA examiner concludes that an opinion cannot be offered without engaging in speculation then he/she should indicate this and explain the reason why an opinion would be speculative.

2.  Thereafter, the issues on appeal should be readjudicated.  If the benefits sought on appeal are not granted, the Veteran and his representative should be provided with a supplemental statement of the case (SSOC) and afforded the appropriate time period within which to respond thereto.
 
Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome in this case.  The appellant need take no action unless otherwise notified.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).






Department of Veterans Affairs


